
	
		II
		112th CONGRESS
		1st Session
		S. 1373
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2011
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  international tax avoidance and restore a level playing field for American
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 International Tax Competitiveness Act
			 of 2011.
		2.Treatment of
			 foreign corporations managed and controlled in the United States as domestic
			 corporations
			(a)In
			 generalSection 7701 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (p) as subsection (q) and by inserting
			 after subsection (o) the following new subsection:
				
					(p)Certain
				corporations managed and controlled in the United States treated as domestic
				for income tax
						(1)In
				generalNotwithstanding subsection (a)(4), in the case of a
				corporation described in paragraph (2) if—
							(A)the corporation
				would not otherwise be treated as a domestic corporation for purposes of this
				title, but
							(B)the management and
				control of the corporation occurs, directly or indirectly, primarily within the
				United States,
							then,
				solely for purposes of chapter 1 (and any other provision of this title
				relating to chapter 1), the corporation shall be treated as a domestic
				corporation.(2)Corporation
				described
							(A)In
				generalA corporation is described in this paragraph if—
								(i)the stock of such
				corporation is regularly traded on an established securities market, or
								(ii)the aggregate gross assets of such
				corporation (or any predecessor thereof), including assets under management for
				investors, whether held directly or indirectly, at any time during the taxable
				year or any preceding taxable year is $50,000,000 or more.
								(B)General
				exceptionA corporation shall not be treated as described in this
				paragraph if—
								(i)such corporation
				was treated as a corporation described in this paragraph in a preceding taxable
				year,
								(ii)such
				corporation—
									(I)is not regularly
				traded on an established securities market, and
									(II)has, and is reasonably expected to continue
				to have, aggregate gross assets (including assets under management for
				investors, whether held directly or indirectly) of less than $50,000,000,
				and
									(iii)the Secretary
				grants a waiver to such corporation under this subparagraph.
								(C)Exception from
				gross assets testSubparagraph (A)(ii) shall not apply to a
				corporation which is a controlled foreign corporation (as defined in section
				957) and which is a member of an affiliated group (as defined section 1504, but
				determined without regard to section 1504(b)(3)) the common parent of
				which—
								(i)is
				a domestic corporation (determined without regard to this subsection),
				and
								(ii)has substantial
				assets (other than cash and cash equivalents and other than stock of foreign
				subsidiaries) held for use in the active conduct of a trade or business in the
				United States.
								(3)Management and
				control
							(A)In
				generalThe Secretary shall prescribe regulations for purposes of
				determining cases in which the management and control of a corporation is to be
				treated as occurring primarily within the United States.
							(B)Executive
				officers and senior managementSuch regulations shall provide
				that—
								(i)the management and
				control of a corporation shall be treated as occurring primarily within the
				United States if substantially all of the executive officers and senior
				management of the corporation who exercise day-to-day responsibility for making
				decisions involving strategic, financial, and operational policies of the
				corporation are located primarily within the United States, and
								(ii)individuals who
				are not executive officers and senior management of the corporation (including
				individuals who are officers or employees of other corporations in the same
				chain of corporations as the corporation) shall be treated as executive
				officers and senior management if such individuals exercise the day-to-day
				responsibilities of the corporation described in clause (i).
								(C)Corporations
				primarily holding investment assetsSuch regulations shall also provide that
				the management and control of a corporation shall be treated as occurring
				primarily within the United States if—
								(i)the assets of such
				corporation (directly or indirectly) consist primarily of as sets being managed
				on behalf of investors, and
								(ii)decisions about
				how to invest the assets are made in the United
				States.
								.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after the date which is 2 years after the date of the
			 enactment of this Act.
			3.Current taxation of
			 royalties and other income from intangibles received from a controlled foreign
			 corporation
			(a)Repeal of
			 look-Thru rule for royalties received from controlled foreign
			 corporationsParagraph (6) of
			 section 954(c) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 rents, and royalties in subparagraph (A) and inserting
			 and rents, and
				(2)by striking
			 , rent, or royalty both places it appears in subparagraph (B)
			 and inserting or rent.
				(b)Entities not
			 permitted To be disregarded in determining royaltiesSubsection
			 (c) of section 954 of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new paragraph:
				
					(7)All royalties
				taken into accountFor
				purposes of determining the foreign personal holding company income which
				consists of royalties, this subsection shall be applied without regard to any
				election to disregard any entity which would be taken into account for Federal
				income tax purposes but for such
				election.
					.
			(c)Certain other
			 income derived from United States intangibles taken into account as subpart F
			 incomeSubsection (d) of section 954 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Special rule for
				certain products produced pursuant to intangibles made available by United
				States personsFor purposes
				of this subsection, personal property shall be treated as having been purchased
				from a related person if any intangible property (within the meaning of section
				936(h)(3)(B)) made available to a controlled foreign corporation, directly or
				indirectly, by a related person which is a United States person contributes,
				directly or indirectly, to the production of such personal property by the
				controlled foreign corporation. The preceding sentence shall not apply to any
				personal property produced directly by the controlled foreign corporation,
				without regard to any election to disregard any entity which would be taken
				into account for Federal income tax purposes but for such
				election.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of foreign corporations beginning after December 31, 2011, and to taxable
			 years of United States shareholders within which or with which such tax years
			 of such foreign corporations end.
			4.Taxation of boot
			 received in reorganizations
			(a)In
			 generalParagraph (2) of
			 section 356(a) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 If an exchange and
			 inserting
					
						Except as otherwise provided by the
			 Secretary—(A)In
				generalIf an
				exchange
						;
				(2)by striking
			 then there shall be and all that follows through February
			 28, 1913 and inserting then the amount of other property or
			 money shall be treated as a dividend to the extent of the earnings and profits
			 of the corporation; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)Certain
				reorganizationsIn the case
				of a reorganization described in section 368(a)(1)(D) with respect to which the
				requirements of subparagraphs (A) and (B) of section 354(b)(1) are met (or any
				other reorganization specified by the Secretary), in applying subparagraph
				(A)—
							(i)the earnings and
				profits of each corporation which is a party to the reorganization shall be
				taken into account, and
							(ii)the amount which
				is a dividend (and source thereof) shall be determined under rules similar to
				the rules of paragraphs (2) and (5) of section
				304(b).
							.
				(b)Earnings and
			 profitsParagraph (7) of section 312(n) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following: A similar
			 rule shall apply to an exchange to which section 356(a)(1)
			 applies..
			(c)Conforming
			 amendmentParagraph (1) of section 356(a) of the Internal Revenue
			 Code of 1986 is amended by striking then the gain and inserting
			 then (except as provided in paragraph (2)) the gain.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to exchanges after the date of the enactment of this
			 Act.
			
